Order entered September 2, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-19-01178-CR

                            GEORGE GUO, Appellant

                                       V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 194th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F19-00090-M

                                     ORDER

      Before the Court is appellant’s August 31, 2020 fourth motion to extend the

time to file appellant’s brief. We GRANT the motion and ORDER appellant to

file his brief by October 1, 2020.


                                            /s/   BILL PEDERSEN, III
                                                  JUSTICE